DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The disclosure is objected to because of the following informalities: 
Co-pending application needs to be updated.  
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-16, 18-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 9 and 10 of U.S. Patent # 8,411,557. Although the claims at issue are not identical, they are not patentably distinct from each other because as Claims 1, 13 of instant applications recites “…the group being associated with a first respective range of data amount and a respective range of reception qualities…”, Claim 2 of patent ‘557 recites “grouped and with are respectively associated with different amount of data or reception qualities”.  One skilled in the art would have been motivated to have associated the group with both “amount of data” 
Re Claims 2, 3 of instant application, refer to Claim 5 of patent ‘557, where the group is/are associated can be modified to be based on both the amount of data and reception qualities.
Re Claims 5, 16, 18 of instant application, refer to Claim 5 of patent ‘557, incorporates Claim 1 where “grouped …respectively associated with different amount of data or reception qualities”.  In order to be “different”/distinct, it would have been obvious to one skilled the “respective range does not overlap a corresponding first respective range.”.  Had, the “range” overlap, “the respectively associated…amount of data or reception qualities” in claim 1 of patent would have been “different”.
Re Claims 6, 7 of instant application, refer to Claim 1 of patent, which recites “…a predetermined number” is based on the “receive control information”.
Re Claims 10, 11, 12, 19-21, 23-25 of instant application, refer to Claims 4, 6, 9 of Patent.
Re Claims 14, 15 of instant application, refer to Claims 2, 4 of Patent.
Claims 4, 9, 17, 22 are objected to as being dependent upon a rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472